Citation Nr: 0013970	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  A determination of the propriety of the initial 
disability rating of 30 percent assigned to the veteran's 
dysthymia/post-traumatic stress disorder (PTSD) from March 2, 
1994 to February 8, 1995.

2.  Entitlement to a rating in excess of 50 percent for the 
veteran's dysthymia/PTSD from February 9, 1995 to March 4, 
1995.

3.  Entitlement to a rating in excess of 50 percent for the 
veteran's dysthymia/PTSD from April 1, 1995 to September 17, 
1996.

4.  Entitlement to an effective date earlier than February 
27, 1995 for the grant of a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to July 
1984, and from September 1991 to August 1992, with additional 
service in the United States Army Reserve between the two 
periods.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the veteran's claim for 
service connection for dysthymia, and assigned a 30 percent 
disability rating thereto, and from a February 1997 rating 
decision by the RO which granted the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of May 4, 1995.  The veteran filed 
timely appeals to these determinations.

The Board notes that in April 1996, following a VA 
examination and a personal hearing, the RO issued a hearing 
officer's decision which increased the disability evaluation 
for the veteran's service-connected degenerative joint 
disease of the right knee to 50 percent, effective February 
5, 1995, then to 100 percent, effective March 5, 1995, and 
back to 50 percent, effective April 1, 1995.  Subsequently, 
in August 1999, following another VA examination and the 
receipt of VA outpatient treatment notes, the RO issued a 
rating decision which increased the disability evaluation for 
the veteran's service-connected dysthymia and PTSD to 100 
percent, effective September 18, 1996.  The Board notes that 
in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that she was seeking 
anything less than a 100 percent rating at all times prior to 
September 18, 1996.  Further, there is no written withdrawal 
of this issue under 38 C.F.R. § 20.204 (1999).  Therefore, 
the issue of an increased rating for dysthymia and PTSD 
remains in appellate status.

In addition, the RO issued a rating decision in March 1997 
which granted an earlier effective date of February 27, 1995 
for the grant of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.  However, since the veteran has stated that she 
believes that this total rating should go back to March 2, 
1994, the RO's action does not constitute a full grant of the 
benefit sought on appeal.  Therefore, the issue of an earlier 
effective date for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities also remains in appellate status.

When this matter was previously before the Board in January 
1999 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  From March 2, 1994 to February 8, 1995, the veteran's 
dysthymia/PTSD symptoms caused difficulty in her job because 
of decreased concentration, marked fatigue, low tolerance for 
stress, and depression, described by an examiner as "mild to 
moderate" in severity, and caused definite social and 
industrial impairment.

3.  From February 9, 1995 to March 4, 1995, the veteran's 
dysthymia/PTSD caused total industrial impairment.

4.  From April 1, 1995 to September 17, 1996, the veteran's 
dysthymia/PTSD caused total industrial impairment.

5.  From March 2, 1994 to February 8, 1995, the veteran did 
not have at least one service-connected disability rated at 
40 percent disabling or more.

6.  Consideration of the veteran's entitlement to a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities from February 9, 1995 
to February 27, 1995 is precluded by the grant of a 100 
percent schedular rating for a service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for dysthymia/PTSD from March 2, 1994 to 
February 8, 1995 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, 
Diagnostic Codes 9405, 9411 (1996).

2.  The schedular criteria for a 100 percent disability 
rating for dysthymia/PTSD from February 9, 1995 to March 4, 
1995 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, Diagnostic Codes 9405, 
9411 (1996).

3.  The schedular criteria for a 100 percent disability 
rating for dysthymia/PTSD from April 1, 1995 to September 17, 
1996 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, Diagnostic Codes 9405, 
9411 (1996).

4.  The criteria for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities prior to February 27, 1995 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.114, 3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for a higher disability rating for dysthymia/PTSD

The veteran originally claimed entitlement to a rating in 
excess of 30 percent for her service-connected dysthymia.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception to the initial 
rating award dated in February 1995.  Accordingly, her claim 
must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a), and VA has a duty to assist the veteran 
in the development of the facts pertinent to her claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

During all of the periods of time in question, the severity 
of the veteran's dysthymia/PTSD was evaluated under the 
provisions of 38 C.F.R. § 4.132, Diagnostic Codes (DC) 9405 
(for dysthymia) and DC 9411 (for PTSD).  Both codes utilized 
the same general rating formula for psychoneurotic disorders, 
and thus an evaluation under either code would result in the 
same disability rating.  Pursuant to the rating criteria in 
effect at the time the veteran perfected her appeal, a 30 
percent rating was warranted if the veteran's dysthymia or 
PTSD caused definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms must have resulted in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted if the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels must have been so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted if the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms must have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating was warranted if the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has determined that the three criteria 
enumerated for a 100 percent rating are to be viewed 
separately, such that the veteran need only satisfy one of 
the three criteria in order to warrant the grant of a 100 
percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

A.  Rating in excess of 30 percent from March 2, 1994 to 
February 8, 1995

Evidence relating to the severity of the veteran's 
psychiatric disorder during the period extending from March 
2, 1994 to February 8, 1995, includes the report of a VA 
psychiatric examination conducted in May 1994.  At that time, 
the veteran complained of sleep disturbances, mood shifts, 
irritability, mild suicidal ideation, and difficulty 
concentrating.  She also complained of difficulty in her job, 
including problems with paying attention and marked fatigue.

On mental status examination, the veteran was found to be 
well oriented to time, place and person.  Her affect was mild 
to moderately depressed, but with no prominent anxiety.  
There was no underlying thought disturbance, and her memory, 
both recent and remote, was intact.  The veteran denied any 
current suicidal ideation, but stated that there were times 
when she was not very motivated to live, having lost interest 
in most activities.  Her judgment and insight were intact, 
and her intelligence was at least average or above.  In 
summary, the examiner stated that the veteran presented a 
picture of depression mixed with migraine headaches and joint 
disease.  She was noted to have been moderately responsive to 
antidepressant medications.  The examiner also stated that 
the veteran appeared to be in partial remission, although she 
continued to have fatigue and mild to moderate depressive 
symptomatology.  The examiner rendered an Axis I diagnosis of 
dysthymia, with bipolar characteristics, moderate in 
severity, rule out underlying physical illness.

Also relevant are two statements from the veteran, dated in 
May 1994 and January 1995, relating to her employment status.  
In the May 1994 letter, the veteran indicated her resignation 
from her position at a county sheriff's office.  She stated 
that the cause of her resignation was the excessive amount of 
stress placed upon her by the job.  She also noted that she 
had recently undergone medical treatment for a nervous 
disorder, and that in the past six months she had undergone a 
total reversal of the progress she had made.  She stated that 
her job was filled with unnecessary stress, caused by a lack 
of chain of command, accusations that she had abused her sick 
leave, denigration of her military service, harassment by her 
ex-husband, and an overly large workload.

In the January 1995 statement, the veteran stated that she 
was about to lose another job.  She claimed that because of 
her condition, the smallest of tasks stressed her out.  She 
also stated that she was unable to get time off to make 
appointments for mental health counseling.

In July 1995, the veteran testified at a hearing before an RO 
hearing officer.  At that time, she reported that since 
service she had been suffering from migraines, memory loss, 
difficulty concentrating.  She stated that she had been asked 
to resign from her position at the sheriff's office because 
of difficulty relating to fellow workers, who she felt were 
against her all the time.  Her husband also testified that 
the veteran had suffered from problems with memory loss, 
difficulty concentrating, uncontrolled crying spells, and 
anxiety ever since her military discharge.

As regards the criteria for the 30 percent evaluation 
assigned during the period in question, the VA General 
Counsel, in response to an invitation by the Court to 
construe the term "definite" in a manner that would 
quantify the degree of impairment, concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed.Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A review of this evidence reveals that the veteran's 
dysthymia and PTSD caused definite industrial impairment.  
She complained on two occasions that she was having 
difficulty in her job because of decreased concentration, 
marked fatigue, and a low tolerance for stress.  She also 
exhibited mild to moderate depression on examination, and was 
found to suffer from fatigue at that time.  The Board finds 
that such symptomatology caused definite impairment in the 
veteran's ability to function in her job, and that the 
requirements for a 30 percent rating were met.

However, the Board finds that a higher, 50 percent rating was 
not warranted by the evidence.  On examination, the veteran 
was found not to suffer from prominent anxiety, and she had 
no suicidal ideation.  Her short- and long-term memory was 
intact, as were here judgment and insight.  There was no 
evidence of any thought disorder, and her depressive 
symptomatology was described as "mild to moderate."  
Furthermore, the veteran's disorder was described as being in 
partial remission at the time of examination.  

The Board acknowledges that the veteran stated in her letter 
dated in May 1994 that she had resigned from her position at 
a county sheriff's office due to the excessive amount of 
stress placed upon her.  However, she noted that she had 
chosen to leave this job, and had done so for many reasons, 
including a lack of a chain of command at work, comments made 
by her supervisors, and an excessively heavy workload.  
Furthermore, she also mentioned that non-work-related 
harassment by her ex-husband had heightened her stress level.  
Therefore, it does not appear that the veteran was incapable 
of maintaining this work, but rather chose to leave due to 
"unnecessary stress" caused by both things she disliked 
about her job, and by non-job-related stress caused by her 
ex-husband. 

Therefore, the Board finds that the level of severity of the 
veteran's dysthymia/PTSD does not more closely approximate 
the "considerable impairment" contemplated by a 50 percent 
rating under either DC 9405 or DC 9411.
B.  Rating in excess of 50 percent from February 9, 1995 to 
March 4, 1995

Evidence relevant to the level of severity of the veteran's 
psychiatric disorder from February 9, 1995 to March 4, 1995 
includes a statement dated in February 1995 from David 
Parrish, M.D., a private psychiatrist.  In this statement, 
Dr. Parrish noted that he had been treating the veteran since 
February 9, 1995 for depression.  He noted that the veteran 
had been treated with prescription medication, with only 
modest results, and continued to complain of depression, 
fatigue and tearfulness.  The veteran also stated that she 
had had difficulty maintaining her employment because of her 
continued depression.

Also of note is a VA medical certificate dated March 3, 1995.  
At that time, the veteran was seen for complaints of 
uncontrolled crying for the past several days, as well as 
difficulty sleeping and eating.  On examination, the veteran 
was noted to be crying, but she denied any suicidal or 
homicidal ideation.  The examiner diagnosed depression, and 
referred the veteran for a psychiatric consultation.

Also relevant is an initial psychiatric assessment dated in 
March 1995 from Richard H. Young Hospital, a private health 
care facility, and a discharge summary dated a week later 
from that same facility.  Although these records pertain to 
the veteran's period of hospitalization from March 5, 1995 
through March 12, 1995, which was just after the period in 
question, they are relevant in that they both discuss the 
veteran's symptomatology for the previous month, i.e., the 
month prior to admission.  At the time of admission, the 
veteran complained that she had been having breakdowns and 
constantly crying for the month prior to hospitalization.  
She reported that she had been very fearful, and was afraid 
that everyone in the office was talking about her.  She 
stated that she was very depressed and emotionally labile, 
and had begun to think of suicide.  She reported that she 
began to break down so often at work that she was unable to 
function.  Following an admission interview, the examiner 
rendered an Axis I diagnosis of major depression with panic 
episodes.  The examiner also noted that the veteran was 
exhibiting symptoms of a paranoid, almost delusional disorder 
with panic attacks and consistently depressive symptoms of 
crying, and noted that this paranoia seemed to be escalating.  
The diagnosis at discharge was identical, and a Global 
Assessment of Functioning (GAF) score of 45 was assigned.

Finally, the Board notes that in May 1995, VA received from 
the veteran a VA form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  At that 
time, the veteran reported that she became too disabled to 
work on February 26, 1995, at which time she had to end her 
full-time job as a clerk at a packing company.  She reported 
that she had not worked at all since that date, since she 
suffered from debilitating panic attacks and migraine 
headaches whenever she was under any stress at work, or 
whenever she had to meet someone else's standards.  She 
stated that working with or around others made her paranoid, 
and that she would often panic and be unable to function.  
She also noted that her required medications made her tired, 
which prevented her from driving more than short distances.

A review of this evidence reveals that the veteran was 
totally disabled during the period in question.  Although the 
veteran was working for the first half of the one-month 
period in question, it appears that prior to the termination 
of this employment on February 26, 1995, the veteran was 
essentially unable to function in her job.  Indeed, in early 
March 1995 she stated that for the past month she had been 
having breakdowns and constantly crying at work, with extreme 
emotional lability and depression.  She also stated that she 
had begun to have suicidal thoughts, and that she broke down 
so often at work that she was essentially unable to function.  
The examiner noted that the veteran exhibited paranoid and 
delusional symptoms with panic attacks, which were becoming 
worse.  The examiner diagnosed major depression with panic 
episodes.  The Board notes that these symptoms progressed to 
such a degree that the veteran stopped working on February 
26, 1995, during the period in question. 

Furthermore, the Board finds that this level of severity is 
consistent with the GAF score of 45 assigned by the examiner 
during the veteran's period of hospitalization in March 1995.  
According to the GAF scale contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 45 is assigned when overall functioning 
is characterized by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).   

Therefore, the Board finds that the veteran's symptomatology 
during the period in question was of such severity that she 
was demonstrably unable to retain employment, and that she is 
entitled to a 100 percent rating from February 9, 1995 to 
March 4, 1995.

C.  Rating in excess of 50 percent from April 1, 1995 to 
September 17, 1996

There are several pieces of evidence relevant to the level of 
severity of the veteran's psychiatric disorders during the 
period in question, including extensive VA outpatient 
treatment notes and various VA examination reports which 
indicate complaints of constant crying, decreased 
concentration, and irritability.  Of particular significance 
is the report of a VA psychiatric examination conducted in 
August 1995.  At that time, she complained of problems 
concentrating and sleeping, and stated that she became 
tearful all the time at little things.  She stated that she 
did not like to be around other people, and was unable to 
trust others.  She complained of severe headaches and 
occasional black-outs, and reported that she was easily 
startled.  Her husband also confirmed that she was easily 
irritated, angry and frightened.

On mental status examination, the veteran had poor eye 
contact and was quite labile, crying constantly.  Her mood 
was somber, and her speech was monotone and low in volume.  
She reported being frustrated easily.  Her concentration was 
very poor, and her memory recall for immediate events was 
poor.  However, her remote memory of events was intact.  The 
examiner stated that the veteran had been traumatized, and 
that her traumas caused anguish, frustrations, emotionality, 
vindictiveness, irritability, and distrust of people and her 
surroundings.  He described the veteran as depressed, laden 
with guilt, and unable to deal with the public.  He also 
noted that while she did not admit to suicidal or homicidal 
ideations, a person of her profile could be suspected of such 
thoughts.  The examiner then rendered relevant Axis I 
diagnoses of PTSD and major depression.

The Board finds that the veteran's dysthymia and PTSD caused 
total industrial impairment during the time period in 
question.  The veteran was found to exhibit poor memory 
skills and very poor concentration, and was very emotionally 
labile, crying all the time for little or no reason.  The 
examiner who performed the August 1995 examination stated 
that the veteran was unable to deal with the public, and was 
very distrustful of her surroundings.  Furthermore, both she 
and her husband stated that she was easily irritated and 
angered, and she was found to be depressed.  The Board finds 
that, given this symptomatology, the veteran was unable to 
obtain or maintain a job, and was totally industrially 
disabled.  This conclusion is bolstered by the fact that the 
veteran was, in fact, unemployed during the time period in 
question, and indeed she was granted a total (100 percent) 
rating for compensation based on individual unemployability 
due to service-connected disabilities during this period.  
Although the veteran also suffers from other, non-psychiatric 
disabilities, her dysthymia and PTSD were clearly the 
principal causes of her unemployability.  Therefore, the 
Board finds that an increased rating to 100 percent for the 
veteran's dysthymia/PTSD from April 1, 1995 to September 17, 
1996 is warranted by the evidence.

II.  Earlier effective date for a grant of a total rating for 
compensation 
based on individual unemployability due to service-connected 
disabilities

In reviewing the veteran's earlier effective date claim, the 
Board observes that the veteran has been granted a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities effective February 27, 
1995, the date she reported that she became unemployed.  
However, the veteran has claimed that her a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities should be effective from March 
2, 1994, the date of service connection for her psychiatric 
disorder.  However, the Board observes that, by this 
decision, the veteran has effectively been granted a 100 
percent disability rating for her dysthymia/PTSD from 
February 9, 1995 to the present.  In this regard, an opinion 
by the General Counsel of the Department of Veterans Affairs, 
dated June 7, 1999 (VAOPGCPREC 6-99), held that a claim for a 
total disability rating based on individual unemployability 
for a particular service-connected disability may not be 
considered when a schedular 100 percent rating is already in 
effect for another disability.  That opinion further held 
that no additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. Part 4, § 4.16(a).  Further, 
that holding stated that the availability of additional 
procedural protections applicable under 38 C.F.R. § 3.343(c) 
in case of a total disability rating based on individual 
unemployability would not provide a basis for consideration 
of a rating under 38 C.F.R. Part 4, § 4.16(a) where the 
veteran already has a service-connected disability rated 100 
percent under the rating schedule.

In view of the Board's determination that the veteran is 
entitled to a schedular 100 percent disability rating for her 
service-connected dysthymia/PTSD effective February 9, 1995, 
the Board shall not address the issue of entitlement to a 
total disability rating based on individual unemployability 
due to multiple service-connected disabilities for the period 
extending from February 9, 1995 to February 27, 1995, the 
date of the veteran's entitlement to a TDIU.  See Vettese v. 
Brown, 7 Vet. App. 31, 34- 35 (1994); VAOPGCPREC 6-99.

However, the issue of entitlement to a TDIU prior to February 
9, 1995, is still active.  The law provides that a total 
disability rating based on individual unemployability due to 
one or more service-connected disabilities may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of such service-connected 
disabilities.  38 C.F.R. 3.340, 3.341, 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
The regulations provide that where, as here, the veteran has 
two or more service-connected disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent for more before a total rating may be assigned.  
38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

During the period from March 2, 1994 to February 9, 1995, the 
veteran was service-connected for the following disabilities:  
dysthymia/PTSD, rated at 30 percent disabling; vascular 
headaches, rated at 30 percent disabling; a history of left 
wrist strain with ganglion and persistent discomfort, rated 
at 10 percent disabling; chondromalacia patella of the left 
knee, rated at 10 percent disabling; chondromalacia patella 
of the right knee, rated at 10 percent disabling; mild 
bilateral pes planus, rated at 10 percent disabling; and left 
medial tibial stress with a shin splint of the left leg and a 
stress reaction of the right tibia with shin splints of the 
right leg, both rated as noncompensably (zero percent) 
disabling.  The combined disability rating for the period 
from March 2, 1994 to February 9, 1995 was 70 percent.  In 
this case, while the veteran had a combined rating of 70 
percent, she did not have one disability ratable at 40 
percent, and thus failed to meet the initial criteria for 
consideration of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities prior to February 9, 1995.

The Board has nevertheless considered the veteran's 
contention that she was unemployable beginning on March 2, 
1994 due to the severity of her psychiatric disorder.  
However, the Board observes that on her VA form 21-8940, 
received by VA in May 1995, the veteran herself indicated 
that she was employed full-time during the entire period in 
question.  

The veteran undoubtedly experienced impairment in her ability 
to perform substantially gainful employment due to his 
service-connected disabilities, as evidenced by her combined 
70 percent disability evaluation for the period in question.  
However, "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1 
(1999).  The Board believes, in light of relevant medical 
examinations and outpatient treatment notes, that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to each disorder under that schedule 
accurately reflected the veteran's overall impairment to her 
earning capacity due to her service-connected disabilities. 

As the Board is assigning a 100 percent schedular evaluation 
for dysthymia/PTSD effective February 9, 1995, this 
effectively renders moot the question of entitlement to a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities for the 
period between February 9, 1995 and February 27, 1995.  
Moreover, as previously discussed, the Board finds no basis 
for granting a total rating for compensation purposes prior 
to February 9, 1995.


ORDER

The 30 percent disability rating initially assigned for the 
veteran's dysthymia/PTSD from March 2, 1994 to February 8, 
1995 was proper, and thus a rating in excess of 30 percent 
for that period is denied.

An increased rating to 100 percent for the veteran's 
dysthymia/PTSD from February 9, 1995 to March 4, 1995 is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An increased rating to 100 percent for the veteran's 
dysthymia/PTSD from April 1, 1995 to September 17, 1996 is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An effective date earlier than February 27, 1995 for the 
grant of a total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 


